Citation Nr: 1548099	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a lumbar spine disability.  

2.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on verified active duty from July 2006 to July 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection and a 10 percent rating for a lumbar spine disability (lumbar strain), effective August 1, 2012.  By this decision, the RO also granted service connection and a 10 percent rating for a cervical spine disability (cervical strain), effective August 1, 2012.  

An April 2014 RO decision recharacterized the disabilities as degenerative disc disease and strain of the lumbar spine and disc disease and strain of the cervical spine.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA general medical examination as to her service-connected lumbar spine disability and cervical spine disability in July 2011, approximately one year prior to her separation from service as this was a pre-discharge claim.  The diagnoses were lumbar strain and cervical strain.  Since that time, in a May 2014 VA Form 9, the Veteran reported that her service-connected lumbar spine disability and cervical spine disability caused daily pain and dysfunction.  She also stated that she had found it necessary to receive treatment from a chiropractor at least every two weeks.  She further indicated that she suffered frequent exacerbations of her lower back and neck pain for at least two weeks several times per year.  

Additionally, the Board notes that the Veteran has received treatment for her service-connected lumbar spine disability and cervical spine disability on numerous occasions, including during service, subsequent to the July 2011 VA examination.  

The Veteran has not been afforded a VA examination as to her service-connected lumbar spine disability and cervical spine disability in well over four years.  Additionally, the examination was performed approximately one year prior to her separation from service.  Further, the record clearly raises a question as to the current severity of those service-connected disabilities.  As such, the Board finds it necessary to remand these matters to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected lumbar spine disability and cervical spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated her for lumbar spine and cervical spine problems since August 2013.  Obtain copies of any relevant medical records which are not already in the claim file.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise her that she may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of her service-connected lumbar spine disability and cervical spine disability, including any associated respective neurological impairment of the upper and/or lower extremities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner must identify all back and neck orthopedic pathology found to be present.  The examiner must conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and must describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's back and neck, to include her pain-free range of motion.  The examiner must specifically indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar and/or cervical spine.  

The examiner must state whether the lumbar spine disability and the cervical spine disability, respectively, have been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

The examiner must also discuss the nature and severity of any right and left-sided radiculopathy or neuropathy found to be present and state whether the Veteran has bowel or bladder problems, or any other neurological impairments, related to her lumbar spine disability and/or cervical spine disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

